 

 [tex10-7.jpg]

Exhibit 10.5

 

NOVAVAX, INC.

2015 Stock Incentive Plan

 

Restricted Stock Agreement

 

This Restricted Stock Agreement (“Agreement”) is made as of [•] by and between
Novavax, Inc., a Delaware corporation (“Company”), and [•] (“Stockholder”).

 

Whereas, the Company desires to issue, and Stockholder desires to acquire, stock
of the Company as herein described, on the terms and conditions hereinafter set
forth;

 

Whereas, the issuance of common stock hereby is pursuant to Section 7(a) of the
Company’s 2015 Stock Incentive Plan (“Plan”), which is a compensatory benefit
arrangement for the employees, officers, directors, consultants and advisors of
the Company.

 

Now, Therefore, It Is Agreed between the parties as follows:

 

1.          Issuance of Stock. The Company hereby agrees to issue to
Stockholder, and Stockholder agrees to accept, an aggregate of [•] shares of the
Common Stock of the Company (the “Stock”), having a value as determined by the
Board of Directors of the Company of $[•] per share (for an aggregate value of
$[•]), in exchange for Stockholder’s past services and/or expected provision of
future services on behalf of the Company or its affiliated entities.

 

2.          Risk of Forfeiture

 

(a)          Subject to Section 2(c), and with respect to Stock that has vested
pursuant to Section 2(b), if Stockholder ceases to be an employee, director or
consultant of the Company or its subsidiaries for any reason, including but not
limited to death or disability, all then-outstanding and unvested Stock acquired
by Stockholder hereunder shall be automatically and immediately forfeited.
Stockholder, or Stockholder’s personal representative as the case may be, hereby
(i) appoints the Company as the attorney-in-fact of the undersigned to take such
actions as may be necessary or appropriate to effectuate a transfer of the
record ownership, at no cost to the Company, of any such shares that are
unvested and forfeited hereunder, (ii) agrees to deliver to the Company, as a
precondition to the issuance of any certificate(s) of Stock, one or more stock
powers, endorsed in blank, with respect to such Stock, and (iii) agrees to take
such other actions as the Company may reasonably request to accomplish the
transfer or forfeiture of any such Stock hereunder.

 

(b)          On the date that is [•] after the “Vesting Commencement Date” (as
set forth on the signature page to this Agreement), [•]. In order for the Stock
to vest on a particular vesting installment date, the Stockholder must have been
and must be an employee, director or consultant of the Company or a parent or
subsidiary of the Company continuously until such vesting installment date. By
way of example, if an employee terminates and immediately thereafter becomes a
consultant of the company, such individual will be deemed to have a continuous
qualifying role with the Company. Accordingly, all of the Stock shall vest as of
the [•] anniversary of the Vesting Commencement Date. The final vesting
installment may cover additional shares to take into account any fractional
shares.

 

 

 

  

3.          Adjustments to Stock. If, from time to time, prior to full vesting,
there is any change affecting the Company’s outstanding Common Stock as a class
that is effected without the receipt of consideration by the Company (through
merger, consolidation, reorganization, reincorporation, stock dividend, dividend
in property other than cash, stock split, liquidating dividend, combination of
shares, change in corporation structure or other transaction not involving the
receipt of consideration by the Company), then any and all new, substituted or
additional securities or other property to which Stockholder is entitled by
reason of Stockholder’s ownership of Stock shall be immediately subject to
vesting hereunder and be included in the word “Stock” for all purposes of this
Agreement with the same force and effect as the shares of the Stock presently
subject to vesting.

 

4.          Escrow of Unvested Stock. As security for Stockholder’s faithful
performance of the terms of this Agreement and to insure the availability for
delivery of Stockholder’s Stock, Stockholder agrees, at the closing hereunder,
to deliver to and deposit with the Secretary of the Company or the Secretary’s
designee (“Escrow Agent”), as Escrow Agent in this transaction, three (3) stock
assignments duly endorsed (with date and number of shares blank) in a form
attached hereto as Exhibit A, together with a certificate or certificates
evidencing all of the Stock subject to vesting; said documents are to be held by
the Escrow Agent and delivered by said Escrow Agent pursuant to the Joint Escrow
Instructions of the Company and Stockholder set forth in Exhibit B attached
hereto and incorporated by this reference, which instructions shall also be
delivered to the Escrow Agent at the closing hereunder. Stockholder hereby
acknowledges that the Secretary of the Company, or the Secretary’s designee, is
so appointed as the Escrow Agent. Stockholder agrees that the Escrow Agent shall
not be liable to any party hereof (or to any other party), and may rely upon any
letter, notice or other document executed by any signature purported to be
genuine and may resign at any time. Stockholder agrees that if the Secretary of
the Company, or the Secretary’s designee, resigns as Escrow Agent for any or no
reason, the Board of Directors of the Company shall have the power to appoint a
successor to serve as Escrow Agent pursuant to the terms of this Agreement.
Stockholder agrees that if the Secretary of the Company resigns as Secretary,
the successor Secretary shall serve as Escrow Agent pursuant to the terms of
this Agreement.

 

5.          Rights of Stockholder. Subject to the provisions of Sections 6, 8,
12 and 13 herein, Stockholder shall exercise all rights and privileges of a
shareholder of the Company with respect to the Stock deposited in escrow.
Stockholder shall be deemed to be the holder for purposes of receiving any
dividends that may be paid with respect to such shares of Stock and for the
purpose of exercising any voting rights relating to such shares of Stock, even
if some or all of such shares of Stock have not yet vested.

 

6.          Limitations on Transfer. In addition to any other limitation on
transfer created by applicable securities laws, Stockholder shall not assign,
hypothecate, donate, encumber or otherwise dispose of any interest in the Stock
while the Stock is not fully vested. After any Stock has been fully vested,
Stockholder shall not assign, hypothecate, donate, encumber or otherwise dispose
of any interest in the Stock except in compliance with the provisions herein and
applicable securities laws. During the period of time during which the
Stockholder holds the Common Stock, the value of the Common Stock may increase
or decrease, and any risk associated with such Common Stock and such fluctuation
in value shall be borne by the Stockholder.

 

 2. 

 

 

7.          Restrictive Legends. All certificates representing the Stock shall
have endorsed thereon legends in substantially the following forms (in addition
to any other legend which may be required by other agreements between the
parties hereto):

 

(a)          “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN
OPTION SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER,
OR SUCH HOLDER’S PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE
PRINCIPAL OFFICE OF THE COMPANY. ANY TRANSFER OR ATTEMPTED TRANSFER OF ANY
SHARES SUBJECT TO SUCH OPTION IS VOID WITHOUT THE PRIOR EXPRESS WRITTEN CONSENT
OF THE COMPANY.”

 

(b)          Any legend required by Company officials.

 

8.          Investment Representations. In connection with the issuance of the
Stock, Stockholder represents to the Company the following:

 

(a)          Stockholder is aware of the Company’s business affairs and
financial condition and has acquired sufficient information about the Company to
reach an informed and knowledgeable decision to acquire the Stock. Stockholder
is acquiring the Stock for investment for Stockholder’s own account only and not
with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Act.

 

Stockholder is familiar with the provisions of Rule 144, under the Securities
Act of 1933, as in effect from time to time, which, in substance, permit limited
public resale of “restricted securities” acquired, directly or indirectly, from
the issuer thereof (or from an affiliate of such issuer), in a non-public
offering subject to the satisfaction of certain conditions. The Stock may be
resold by Stockholder in certain limited circumstances subject to the provisions
of Rule 144, which requires, among other things: (i) the availability of certain
public information about the Company and (ii) the resale occurring following the
required holding period under Rule 144 after the Stockholder has acquired, and
made full payment of (within the meaning of Rule 144), the securities to be
sold.

 

(b)          Stockholder further understands that at the time Stockholder wishes
to sell the Stock there may be no public market upon which to make such a sale,
and that, even if such a public market then exists, the Company may not be
satisfying the current public information requirements of Rule 144, and that, in
such event, Stockholder would be precluded from selling the Stock under Rule 144
even if the minimum holding period requirement had been satisfied.

 

 3. 

 

 

9.          Section 83(b) Election. Stockholder understands that Section 83(a)
of the Code, taxes as ordinary income the difference between the amount paid for
the Stock and the fair market value of the Stock as of the date any restrictions
on the Stock lapse. In this context, “restriction” includes the right of the
Company to receive transfer of the Stock as set forth in Section 2 above.
Stockholder understands that Stockholder may elect to be taxed at the time the
Stock is acquired, rather than when and as vesting occurs, by filing an election
under Section 83(b) (an “83(b) Election”) of the Code with the Internal Revenue
Service within thirty (30) days from the date of transfer. Even if the fair
market value of the Stock at the time of the execution of this Agreement equals
the amount paid for the Stock, the 83(b) Election must be made to avoid income
under Section 83(a) in the future. Stockholder understands that failure to file
such an 83(b) Election in a timely manner may result in adverse tax consequences
for Stockholder. Stockholder further understands that an additional copy of such
83(b) Election is required to be filed with his or her federal income tax return
for the calendar year in which the date of this Agreement falls. Stockholder
further acknowledges and understands that it is Stockholder’s sole obligation
and responsibility to timely file such 83(b) Election, and neither the Company
nor the Company’s legal or financial advisors shall have any obligation or
responsibility with respect to such filing. Stockholder acknowledges that the
foregoing is only a summary of the effect of United States federal income
taxation with respect to acquisition of the Stock hereunder, and does not
purport to be complete. Stockholder further acknowledges that the Company has
directed Stockholder to seek independent advice regarding the applicable
provisions of the Code, the income tax laws of any municipality, state or
foreign country in which Stockholder may reside, and the tax consequences of
Stockholder’s death. Stockholder assumes all responsibility for filing an 83(b)
Election and paying all taxes resulting from such election or the lapse of the
restrictions on the Stock.

 

10.         Refusal to Transfer. The Company shall not be required (a) to
transfer on its books any shares of Stock of the Company which shall have been
transferred in violation of any of the provisions set forth in this Agreement,
or (b) to treat as owner of such shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such shares shall have been
so transferred.

 

11.         No Service Rights. This Agreement is not an employment or service
contract and nothing in this Agreement shall affect in any manner whatsoever the
right or power of the Company (or a parent or subsidiary of the Company) to
terminate Stockholder’s employment or service for any reason at any time, with
or without cause and with or without notice.

 

12.         Miscellaneous.

 

(a)          Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, and if not during normal business
hours of the recipient, then on the next business day, (iii) five (5) calendar
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (iv) one (1) business day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the other
party hereto at such party’s address hereinafter set forth on the signature page
hereof, or at such other address as such party may designate by ten (10) days
advance written notice to the other party hereto.

 

(b)          Successors and Assigns. This Agreement shall inure to the benefit
of the successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon Stockholder, Stockholder’s
successors, and assigns. Company’s rights hereunder shall be assignable by the
Company at any time or from time to time, in whole or in part.

 

 4. 

 

 

(c)          Attorneys’ Fees; Specific Performance. Stockholder shall reimburse
the Company for all costs incurred by the Company in enforcing the performance
of, or protecting its rights under, any part of this Agreement, including
reasonable costs of investigation and attorneys’ fees. It is the intention of
the parties that, upon a forfeiture pursuant to the terms of this Agreement, the
Company shall be entitled to receive the Stock, in specie, in order to have such
Stock available for future issuance without dilution of the holdings of other
shareholders. Furthermore, it is expressly agreed between the parties that money
damages are inadequate to compensate the Company for the Stock and that the
Company shall be entitled to specific enforcement of its rights to purchase and
receive said Stock.

 

(d)          Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware. The parties
agree that any action brought by either party to interpret or enforce any
provision of this Agreement shall be brought in, and each party agrees to, and
does hereby, submit to the jurisdiction and venue of, the appropriate state or
federal court for the district encompassing the Company’s principal place of
business.

 

(e)          Further Execution. The parties agree to take all such further
action(s) as may reasonably be necessary to carry out and consummate this
Agreement as soon as practicable, and to take whatever steps may be necessary to
obtain any governmental approval in connection with or otherwise qualify the
issuance of the securities that are the subject of this Agreement.

 

(f)          Independent Counsel. Stockholder acknowledges that Stockholder has
been provided with an opportunity to consult with their own legal counsel and
tax or other advisors with respect to this Agreement.

 

(g)          Entire Agreement; Amendment. This Agreement and the Plan constitute
the entire agreement between the parties with respect to the subject matter
hereof and supersede and merge all prior agreements or understandings, whether
written or oral. This Agreement may not be amended, modified or revoked, in
whole or in part, except by an agreement in writing signed by each of the
parties hereto. The provisions of the Plan apply to the Stock awarded under this
Agreement, and any word or term that is capitalized, but not otherwise defined
in this Agreement, shall have the meaning set forth in the Plan.

 

(h)          Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.

 

(i)          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

 5. 

 

 

In Witness Whereof, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  Novavax, Inc.         By:       Barclay A. Phillips     SVP, Chief Financial
Officer and Treasurer

 

Stockholder acknowledges and agrees that the vesting of shares pursuant to
Section 2 hereof is earned only by continuing service as an employee, consultant
or director at the will of the company. Stockholder further acknowledges and
agrees that nothing in this agreement shall confer upon Stockholder any right
with respect to continuation of such employment or service relationship with the
company, nor shall it interfere in any way with Stockholder’s right or the
company’s right to terminate Stockholder’s employment or consulting relationship
at any time, with or without cause.

 

Stockholder further acknowledges that any risk related to the fluctuation in the
value of the stock from and after the date hereof, including any losses to
Stockholder as a result of forfeiture pursuant to Section 2, shall be borne by
Stockholder.

 

Stockholder acknowledges that Stockholder has read all tax related sections and
further acknowledges Stockholder has had an opportunity to consult Stockholder’s
own Tax, Legal and Financial Advisors regarding the purchase of common stock
under this Agreement.

 

Stockholder acknowledges and agrees that in making the decision to acquire the
common stock hereunder Stockholder has not relied on any statement, whether
written or oral, regarding the subject matter hereof, except as expressly
provided herein and in the attachments and exhibits hereto.

 

  Stockholder:       NAME           Address:      

 

Vesting Commencement Date: [•]

 

 6. 

 

 

Attachments:

 

Exhibit A – Stock Assignment

 

Exhibit B – Joint Escrow Instructions

 

 7. 

 

 

Exhibit A

 

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

 

For Value Received, [•] hereby sells, assigns and transfers unto Novavax, Inc.,
a Delaware corporation (the “Company”), pursuant to the Restricted Stock
Agreement, dated [•], by and between the undersigned and the Company (the
“Agreement”) [•] shares of Common Stock of the Company standing in the
undersigned’s name on the books of the Company and does hereby irrevocably
constitute and appoint both the Company’s Secretary and the Company’s attorney,
or either of them, to transfer said stock on the books of the Company with full
power of substitution in the premises. This Assignment may be used only in
accordance with and subject to the terms and conditions of the Agreement, in
connection with the redemption of shares of Common Stock issued to the
undersigned pursuant to the Agreement, and only to the extent that such shares
remain unvested under the Agreement.

 

Dated:                 (Signature)                 (Print Name)

 

[Instruction: Please do not fill in any blanks other than the signature line.
The purpose of this Assignment is to enable the Company to exercise its
redemption rights set forth in the Agreement without requiring additional
signatures on the part of Stockholder.]

 

 8. 

 

 

Exhibit B

 

JOINT ESCROW INSTRUCTIONS

 

John A. Herrmann III, Corporate Secretary

Novavax, Inc.

20 Firstfield Road

Gaithersburg, MD 20878

 

Sir:

 

As Escrow Agent for both Novavax, Inc., a Delaware Company (“Company”) and [•]
(“Stockholder”), you are hereby authorized and directed to hold the documents
delivered to you pursuant to the terms of that certain Restricted Stock
Agreement dated as of [•] (“Agreement”), to which a copy of these Joint Escrow
Instructions is attached as Exhibit B, in accordance with the following
instructions:

 

1.          In the event Company or an assignee shall elect to exercise any
redemption rights set forth in the Agreement, the Company or its assignee will
give to Stockholder and you a written notice specifying the number of shares of
stock to be redeemed, the redemption price, if any, and the time for a closing
thereunder at the principal office of the Company. Stockholder and the Company
hereby irrevocably authorize and direct you to close the transaction
contemplated by such notice in accordance with the terms of said notice.

 

2.          At the closing, you are directed (a) to date the stock assignments
necessary for the transfer in question, (b) to fill in the number of shares
being transferred, and (c) to deliver the same, together with the certificate
evidencing the shares of stock to be transferred, to the Company against the
simultaneous delivery to you of the redemption price, if any (which may include
suitable acknowledgment of cancellation of indebtedness) for the number of
shares of stock being redeemed pursuant to the exercise of the its redemption
rights.

 

3.          Stockholder irrevocably authorizes the Company to deposit with you
any certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as specified in the Agreement.
Stockholder does hereby irrevocably constitute and appoint you as his
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all documents necessary or appropriate to make such
securities negotiable and complete any transaction herein contemplated,
including but not limited to any appropriate filing with state or government
officials or bank officials. Subject to the provisions of this paragraph 3,
Stockholder shall exercise all rights and privileges of a shareholder of the
Company while the stock is held by you.

 

4.          This escrow shall terminate upon the exercise in full or expiration
of such redemption rights, whichever occurs first.

 

 9. 

 

 

5.          If at the time of termination of this escrow under Section 4 herein
you should have in your possession any documents, securities, or other property
belonging to Stockholder, you shall deliver all of the same to Stockholder and
shall be discharged of all further obligations hereunder; provided, however,
that if at the time of termination of this escrow you are advised by the Company
that any property subject to this escrow is the subject of a pledge or other
security agreement, you shall deliver all such property to the pledgeholder or
other person designated by the Company.

 

6.          Except as otherwise provided in these Joint Escrow Instructions,
your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

 

7.          You shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Stockholder while acting in good faith
and in the exercise of your own good judgment, and any act done or omitted by
you pursuant to the advice of your own attorneys shall be conclusive evidence of
such good faith.

 

8.          You are hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or Company,
excepting only orders or process of courts of law, and are hereby expressly
authorized to comply with and obey orders, judgments or decrees of any court. In
case you obey or comply with any such order, judgment or decree of any court,
you shall not be liable to any of the parties hereto or to any other person,
firm or Company by reason of such compliance, notwithstanding any such order,
judgment or decree being subsequently reversed, modified, annulled, set aside,
vacated or found to have been entered without jurisdiction.

 

9.          You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver these Joint Escrow Instructions documents or papers deposited
or called for hereunder.

 

10.         You shall not be liable for the outlawing of any rights under any
statute of limitations with respect to these Joint Escrow Instructions or any
documents deposited with you.

 

11.         Your responsibilities as Escrow Agent hereunder shall terminate if
you shall cease to be Secretary of the Company or if you shall resign by written
notice to the Company. In the event of any such termination, the Secretary of
the Company shall automatically become the successor Escrow Agent unless the
Company shall appoint another successor Escrow Agent, and Stockholder hereby
confirms the appointment of such successor as Stockholder’s attorney-in-fact and
agent to the full extent of your appointment.

 

12.         If you reasonably require other or further instruments in connection
with these Joint Escrow Instructions or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.

 

 10. 

 

 

13.         It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the
securities held by you hereunder, you are authorized and directed to retain in
your possession without liability to anyone all or any part of said securities
until such dispute shall have been settled either by mutual written agreement of
the parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

 

14.         All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient, and if not during normal business hours of the
recipient, then on the next business day, (c) five (5) calendar days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) one (1) business day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the other party
hereto at such party’s address set forth below, or at such other address as such
party may designate by ten (10) days advance written notice to the other party
hereto.

 

Company:

novavax, inc.

20 Firstfield Road

Gaithersburg, MD 20878

Stockholder:

[•]

 

Escrow Agent:

Corporate Secretary

novavax, inc.

20 Firstfield Road

Gaithersburg, MD 20878

 

15.         By signing these Joint Escrow Instructions, you become a party
hereto only for the purpose of said Joint Escrow Instructions; you do not become
a party to the Agreement.

 

16.         You shall be entitled to employ such legal counsel and other experts
as you may deem necessary properly to advise you in connection with your
obligations hereunder. You may rely upon the advice of such counsel, and you may
pay such counsel reasonable compensation therefor. The Company shall be
responsible for all fees generated by such legal counsel in connection with your
obligations hereunder.

 

17.         This instrument shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns. It is
understood and agreed that references to “you” and “your” herein refer to the
original Escrow Agents. It is understood and agreed that the Company may at any
time or from time to time assign its rights under the Agreement and these Joint
Escrow Instructions.

 

 11. 

 

18.         These Joint Escrow Instructions shall be governed by and interpreted
and determined in accordance with the laws of the State of Delaware, as such
laws are applied by Delaware courts to contracts made and to be performed
entirely in Delaware by residents of that state.

 

  Very truly yours,         novavax, inc.:         By       Barclay A. Phillips
    SVP, Chief Financial Officer and Treasurer         Stockholder:          

 

    Acknowledged       Escrow Agent:           John A. Herrmann III   SVP,
General Counsel & Corporate Secretary  

 



12.

